Exhibit 10.1

FORM OF SUPPORT AGREEMENT

This Support Agreement (this “Agreement”), dated as of October 27, 2020, is
entered into by and among Callaway Golf Company, a Delaware corporation
(“Acquiror”), 51 Steps, Inc., a Delaware corporation and wholly-owned subsidiary
of Acquiror (“Merger Sub”), and [•], a [•] (the “Stockholder”). Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently herewith, Acquiror, Topgolf International, Inc., a
Delaware corporation (“Company”), and Merger Sub are entering into an Agreement
and Plan of Merger (as amended, supplemented, restated or otherwise modified
from time to time, the “Merger Agreement”), pursuant to which (and subject to
the terms and conditions set forth therein) Merger Sub will merge with and into
the Company, with the Company surviving the merger (the “Merger,” and together
with the other transactions contemplated by the Merger Agreement, the
“Transactions”);

WHEREAS, as of the Company Capitalization Measurement Time, the Stockholder is
the record and “beneficial owner” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations promulgated thereunder, the “Exchange Act”)) of and is entitled to
dispose of and vote the number of shares of Company Stock set forth on Schedule
1 attached hereto (the “Owned Shares”; the Owned Shares and any additional
shares of Company Stock (or any securities convertible into or exercisable or
exchangeable for Company Stock) in which the Stockholder acquires record and
beneficial ownership after the date hereof, including by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, the “Covered Shares”); and

WHEREAS, as a condition and inducement to the willingness of Acquiror and Merger
Sub to enter into the Merger Agreement, the Stockholder is entering into this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Acquiror,
Merger Sub and the Stockholder hereby agree as follows:

1. Agreement to Vote. Subject to the earlier termination of this Agreement in
accordance with Section 3 and to the last paragraph of this Section 1, the
Stockholder, solely in its capacity as a stockholder of the Company, irrevocably
and unconditionally agrees that it shall, and shall cause any other holder of
record of any of the Stockholder’s Covered Shares to, validly execute and
deliver to the Company, by (or effective as of no later than) the second
Business Day following the date that the Consent Solicitation Statement included
in the Registration Statement is disseminated by the Company to the Stockholder
in accordance with the terms of the Merger Agreement, the written consent in the
form attached hereto as Exhibit A approving the Merger Agreement, the Merger and
the other transactions contemplated thereby in respect of all of the
Stockholder’s Covered Shares. In addition, subject to the last paragraph of this
Section 1, prior to



--------------------------------------------------------------------------------

the Termination Date (as defined herein), the Stockholder, solely in its
capacity as a stockholder of the Company, irrevocably and unconditionally agrees
that, at any meeting of the stockholders of the Company (whether annual or
special and whether or not an adjourned or postponed meeting, however called and
including any adjournment or postponement thereof) and in connection with any
written consent of the stockholders of the Company (including the written
consent solicited pursuant to the Consent Solicitation Statement), the
Stockholder shall, and shall cause any other holder of record of any of the
Stockholder’s Covered Shares to:

(a) if and when such meeting is held, appear at such meeting or otherwise cause
the Stockholder’s Covered Shares to be counted as present thereat for the
purpose of establishing a quorum;

(b) vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of (i) the adoption of the Merger
Agreement and the approval of the transactions contemplated thereby, including
the Merger, and (ii) any other matters necessary or reasonably requested by the
Company in connection with the consummation of the Merger and the other
Transactions; and

(c) vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares against
(i) any Acquisition Proposal with respect to the Company and (ii) any other
action, proposal, transaction or agreement that could reasonably be expected to
(A) impede, interfere with, delay, postpone or adversely affect the Merger or
any of the other Transactions or the satisfaction of Acquiror’s, the Company’s
or Merger Sub’s conditions under the Merger Agreement, (B) result in a breach of
any covenant, representation or warranty or other obligation or agreement of the
Company under the Merger Agreement, (C) result in a breach of any covenant,
representation or warranty or other obligation or agreement of the Stockholder
contained in this Agreement or (D) change in any manner the voting rights of any
class of shares of Company Stock (including any amendments to the Company
Certificate of Incorporation or Company Bylaws).

The obligations of the Stockholder specified in this Section 1 shall apply
whether or not the Merger or any action described above is recommended by the
Company Board or the Company Board has effected a Company Change in
Recommendation; provided, however, that in the event the Company Board effects a
Company Change in Recommendation in compliance with Section 8.03(c) and
Section 8.03(e) of the Merger Agreement: (i) the number of shares of Company
Stock that the Stockholder shall be committed to vote (or execute a written
consent in respect to) in accordance with the preceding provisions of this
Section 1 shall be modified to be only such number that, when aggregated with
the number of shares of Company Stock that other stockholders of the Company
(other than Acquiror) are obligated to vote (or execute a written consent in
respect to) pursuant to support agreements entered into as of the date hereof,
shall not exceed (A) 30.00% of the total number of outstanding shares of Company
Common Stock and Company Preferred Stock (on an “as converted basis”), being
considered as its own class and (B) 39.00% of the total number of outstanding
shares of Company Preferred Stock (on an “as converted basis”), being considered
as its own class (collectively, the “Lock-Up Covered Shares”), such that the

 

2



--------------------------------------------------------------------------------

Stockholder shall only be obligated to execute a written consent with respect
to, or otherwise vote, its pro rata portion of the Lock-Up Covered Shares in the
manner set forth in this Section 1 and (ii) the Stockholder shall be entitled
(in its sole discretion) to vote any shares of Company Stock that it is entitled
to vote, other than the Lock-Up Covered Shares, in any manner.

2. No Inconsistent Agreements. The Stockholder hereby covenants and agrees that
the Stockholder shall not, at any time prior to the Termination Date, (i) enter
into any voting agreement or voting trust with respect to any of the
Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant a proxy or power of attorney
with respect to any of the Stockholder’s Covered Shares that is inconsistent
with the Stockholder’s obligations pursuant to this Agreement, or (iii) enter
into any agreement or undertaking that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement.

3. Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, (iii) the time this Agreement is terminated upon the mutual written
agreement of Acquiror, Merger Sub and the Stockholder and (iv) the election of
the Stockholder in its sole discretion to terminate this Agreement following any
amendment, supplement, waiver or other modification of any term or provision of
the Merger Agreement without the prior written consent of such Stockholder that
reduces or changes the form of consideration payable pursuant to the Merger
Agreement (the earliest such date under clause (i), (ii), (iii) and (iv) being
referred to herein as the “Termination Date”); provided, that the provisions set
forth in Sections 13 to 25 shall survive the termination of this Agreement;
provided further, that termination of this Agreement shall not relieve any party
hereto from any liability for any Willful Breach of this Agreement prior to such
termination, or fraud with respect to the representations and warranties
contained in this Agreement.

4. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Acquiror as to itself as follows:

(a) The Stockholder is the only record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange Act) of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than
(i) Liens as created by this Agreement, (ii) Liens to which the Covered Shares
and Stockholder are subject pursuant to the Company Certificate of Incorporation
or the Company Bylaws and (iii) Liens to which the Covered Shares and
Stockholder are subject pursuant to any agreements between the Company and the
Company Stockholders to be terminated in accordance with Section 8. As of the
date hereof, other than the Owned Shares, the Stockholder does not own
beneficially or of record any shares of capital stock of the Company (or any
securities exercisable for or convertible into shares of capital stock of the
Company) or any interest therein.

(b) The Stockholder (i) except as provided in this Agreement, has full voting
power, full power of disposition and full power to issue instructions with
respect to the matters set forth herein, in each case, with respect to the
Stockholder’s Covered Shares, (ii) has not entered into any voting agreement or
voting trust with respect to any of the Stockholder’s Covered Shares that is
inconsistent with the Stockholder’s obligations pursuant to this Agreement,
(iii) has not granted a proxy or power of attorney with respect to any of the
Stockholder’s Covered Shares that

 

3



--------------------------------------------------------------------------------

is inconsistent with the Stockholder’s obligations pursuant to this Agreement
and (iv) has not entered into any agreement or undertaking that is otherwise
inconsistent with, or would reasonably be expected to interfere with, or
prohibit or prevent it from satisfying, its obligations pursuant to this
Agreement.

(c) The Stockholder (i) is a legal entity duly organized, validly existing and,
to the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization, and (ii) has all requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to, execute, deliver and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Stockholder and constitutes a legal, valid and
binding agreement of the Stockholder enforceable against the Stockholder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.

(d) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the applicable requirements of the HSR Act and any
other applicable Antitrust Law, no filings, notices, reports, consents,
registrations, approvals, permits, waivers, expirations of waiting periods or
authorizations are required to be obtained by the Stockholder from, or to be
given by the Stockholder to, or be made by the Stockholder with, any
Governmental Authority or any other Person in connection with the execution,
delivery and performance by the Stockholder of this Agreement and the
consummation of the transactions contemplated hereby.

(e) The execution, delivery and performance of this Agreement by the Stockholder
do not, and the consummation of the transactions contemplated hereby will not,
constitute or result in (i) a breach or violation of, or a default under, the
governing documents of the Stockholder, (ii) with or without notice, lapse of
time or both, a breach or violation of, a termination (or right of termination)
of or a default under, the loss of any benefit under, the creation, modification
or acceleration of any obligations under or the creation of a Lien on any of the
properties, rights or assets of the Stockholder, or the Covered Shares, pursuant
to any Contract binding upon the Stockholder or, assuming (solely with respect
to performance of this Agreement and the transactions contemplated hereby),
compliance with the matters referred to in Section 4(d), under any applicable
Law to which the Stockholder is subject or (iii) any change in the rights or
obligations of any party under any Contract legally binding upon the
Stockholder, except, in the case of clause (ii) or (iii) directly above, (x) for
any such breach, violation, termination, default, creation, acceleration or
change that would not, individually or in the aggregate, reasonably be expected
to prevent or materially delay or impair the Stockholder’s ability to perform
its obligations hereunder or to consummate the transactions contemplated hereby
and (y) for the Stockholder’s obligations pursuant to that certain Sixth Amended
and Restated Voting Agreement of the Company, dated as of September 17, 2020
(the “Voting Agreement”).

(f) As of the date of this Agreement, there is no action, proceeding or
investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that questions the beneficial or
record ownership of the Stockholder’s Owned Shares, the validity of this
Agreement or the performance by the Stockholder of its obligations under this
Agreement or that would reasonably be expected to impair the ability of the
Stockholder to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement on a timely basis.

 

4



--------------------------------------------------------------------------------

(g) The Stockholder understands and acknowledges that Acquiror and Merger Sub
are entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations, warranties,
covenants and other agreements of the Stockholder contained herein.

(h) No investment banker, broker, finder or other intermediary is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated hereby and by the Merger
Agreement based upon arrangements made by or, to the knowledge of the
Stockholder, on behalf of the Stockholder.

5. Representations and Warranties of Acquiror and Merger Sub. Each of Acquiror
and Merger Sub hereby represents and warrants to the Stockholder as follows:

(a) Each of Acquiror and Merger Sub (i) is a legal entity duly organized,
validly existing and in good standing under the Laws of the state of Delaware,
and (ii) has all requisite corporate power and authority and has taken all
corporate action necessary in order to, execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Acquiror and
Merger Sub and constitutes a legal, valid and binding agreement of Acquiror and
Merger Sub enforceable against Acquiror and Merger Sub in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

(b) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act and the consents and approvals
described in Section 5.05 of the Merger Agreement, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by Acquiror or Merger Sub
from, or to be given by Acquiror or Merger Sub to, or be made by Acquiror or
Merger Sub with, any Governmental Authority in connection with the execution,
delivery and performance by Acquiror and Merger Sub of this Agreement and the
consummation of the transactions contemplated hereby, except for any such
filing, notice, report, consent, registration, approval, permit, waiver,
expiration or authorization that would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay or impair Acquiror and
Merger Sub’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

(c) The execution, delivery and performance of this Agreement by Acquiror and
Merger Sub do not, and the consummation of the transactions contemplated hereby
will not, constitute or result in (i) a breach or violation of, or a default
under, the Acquiror Organizational Documents or the organizational documents of
Merger Sub, (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification or acceleration of any
obligations under or the creation of a Lien on any of the properties, rights or
assets of Acquiror or Merger Sub

 

5



--------------------------------------------------------------------------------

pursuant to any Contract binding upon Acquiror or Merger Sub, or, assuming
(solely with respect to performance of this Agreement and the transactions
contemplated hereby), compliance with the matters referred to in Section 5(b),
under any applicable Law to which Acquiror or Merger Sub is subject or (iii) any
change in the rights or obligations of any party under any Contract legally
binding upon Acquiror or Merger Sub, except, in the case of clause (ii) or (iii)
directly above, for any such breach, violation, termination, default, creation,
acceleration or change that would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay or impair Acquiror and
Merger Sub’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

6. Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder hereby covenants and agrees as follows:

(a) No Solicitation. Subject to Section 6(b) hereof, prior to the Termination
Date, the Stockholder shall not, and shall cause its controlled Affiliates and
Subsidiaries not to and shall use its reasonable best efforts to cause its and
their respective Representatives acting on their respective behalf, not to,
directly or indirectly, (i) initiate, solicit or knowingly encourage or
knowingly facilitate any inquiries or requests for information with respect to,
or the making of, any inquiry regarding, or any proposal or offer that
constitutes, or could reasonably be expected to result in or lead to, any
Acquisition Proposal with respect to the Company, (ii) engage in, continue or
otherwise participate in any negotiations or discussions concerning, or provide
access to its properties, books and records or any confidential information or
data to, any Person relating to any proposal, offer, inquiry or request for
information that constitutes, or could reasonably be expected to result in or
lead to, any Acquisition Proposal with respect to the Company, (iii) approve,
endorse or recommend, or propose publicly to approve, endorse or recommend, any
Acquisition Proposal with respect to the Company, (iv) execute or enter into,
any letter of intent, memorandum of understanding, agreement in principle,
confidentiality agreement, merger agreement, acquisition agreement, exchange
agreement, joint venture agreement, partnership agreement, option agreement or
other similar agreement for or relating to any Acquisition Proposal with respect
to the Company or (v) resolve or agree to do any of the foregoing. The
Stockholder agrees that immediately following the execution of this Agreement it
shall, and shall cause each of its controlled Affiliates and Subsidiaries and
shall use its reasonable best efforts to cause its Representatives acting on its
or their respective behalf to, cease any solicitations or negotiations with any
Person (other than the parties hereto and their respective Representatives)
conducted heretofore in connection with an Acquisition Proposal or any inquiry
or request for information that could reasonably be expected to lead to, or
result in, an Acquisition Proposal with respect to the Company. The Stockholder
shall promptly (and in any event within 24 hours) notify, in writing, Acquiror
of the receipt by the Stockholder in such capacity of any inquiry, proposal,
offer or request for information received after the date hereof that
constitutes, or could reasonably be expected to lead to, or result in, an
Acquisition Proposal with respect to the Company.

(b) Notwithstanding anything in this Agreement to the contrary, (i) the
Stockholder shall not be responsible for the actions of the Company or the
Company Board (or any committee thereof), any Subsidiary of the Company, or any
officers, directors (in their capacity as such), employees, professional
advisors and other stockholders of any of the foregoing (the “Company Related
Parties”), including with respect to any of the matters contemplated by
Section 6(a) (it being understood for the avoidance of doubt that the
Stockholder shall remain responsible

 

6



--------------------------------------------------------------------------------

for any breach by it or its Representatives (other than any such Representative
that is a Company Related Party) of Section 6(a)), (ii) the Stockholder makes no
representations or warranties with respect to the actions of any of the Company
Related Parties, (iii) any breach by the Company of its obligations under
Section 8.03(a) of the Merger Agreement shall not be considered a breach of
Section 6(a), and (iv) the Stockholder shall be entitled to review any
Acquisition Proposal with respect to the Company, received by the Company after
the date hereof that did not result from a breach of Section 8.03 of the Merger
Agreement and shared with the Stockholder, and, solely to the extent the Company
Board has made the determinations set forth in Section 8.03(c) of the Merger
Agreement, to discuss and confirm with the Company the willingness of the
Stockholder to support, or lack thereof, such Acquisition Proposal in the event
this Agreement is terminated.

(c) The Stockholder hereby agrees not to, directly or indirectly, (i) sell,
transfer, pledge, encumber, assign, hedge, swap, convert or otherwise dispose of
(including by merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract or option
with respect to the Transfer of any of the Stockholder’s Covered Shares, or
(ii) take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement; provided, however, that nothing herein shall prohibit a Transfer
to an Affiliate of the Stockholder (a “Permitted Transfer”); provided, further,
that any Permitted Transfer shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Acquiror, to assume all of the obligations of the
Stockholder under, and be bound by all of the terms of, this Agreement;
provided, further, that any Transfer permitted under this Section 6(c) shall not
relieve the Stockholder of its obligations under this Agreement. Any Transfer in
violation of this Section 6(c) with respect to the Stockholder’s Covered Shares
shall be null and void.

(d) The Stockholder hereby authorizes the Company to maintain a copy of this
Agreement at either the executive office or the registered office of the
Company.

7. HSR Act. In connection with the Transactions, the Stockholder and Acquiror
shall, or shall cause their respective Affiliates to, comply promptly but in no
event later than 15 Business Days after the date hereof with all applicable
notification and reporting requirements of the HSR Act. Acquiror and the
Stockholder shall each use their reasonable best efforts to furnish to the other
party as promptly as reasonably practicable all information required for any
notification, application or filing to be made pursuant to the HSR Act in
connection with the Transactions. The Stockholder and Acquiror shall use their
reasonable best efforts to (i) cooperate in good faith with the Regulatory
Consent Authorities; and (ii) obtain the termination or expiration of all
waiting periods under the HSR Act, in each case, in connection with the
Transactions. The Stockholder shall pay 100% of all filing fees associated with
filings it makes pursuant to the HSR Act.

8. Termination of Certain Agreements. The Stockholder hereby agrees to execute
and deliver such additional documents and take all such further action as may be
reasonably necessary to cause each of (a) the Voting Agreement, (b) the Fifth
Amended and Restated Investors’ Rights Agreement of the Company, dated as of
September 17, 2020, and (c) the Fifth Amended and Restated Right of First
Refusal and Co-Sale Agreement of the Company, dated as of September

 

7



--------------------------------------------------------------------------------

17, 2020, to be, contingent upon (i) the occurrence of the Closing and
(ii) receipt of approval of the requisite parties (including the Company),
terminated without any further force and effect effective immediately prior to
the Effective Time, and the Stockholder hereby agrees to the waiver of any
rights of first refusal, preemptive rights, rights of co-sale, and registration
rights with respect to the Transactions.

9. Further Assurances. From time to time, at Acquiror’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further agrees not to commence
or participate in, and to take all actions reasonably necessary to opt out of
any class in any class action with respect to, any action or claim, derivative
or otherwise, against Acquiror, Acquiror’s Affiliates, the Company or any of
their respective Subsidiaries, successors and assigns relating to the
negotiation, execution or delivery of this Agreement, the Merger Agreement
(including the Per Share Common Stock Consideration and the Per Share Preferred
Stock Consideration, or alleging a breach of any duty of the Company Board or
Acquiror Board in connection with the Merger Agreement, this Agreement or the
transactions contemplated hereby or the Transactions) or the consummation of the
transactions contemplated hereby and the Transactions. To the extent permitted
by Law, the Stockholder hereby irrevocably and unconditionally waives, and
agrees not to assert or perfect, any rights of appraisal or rights to dissent in
connection with the Merger that the Stockholder may have by virtue of ownership
of the Covered Shares.

10. Disclosure. The Stockholder hereby authorizes the Company and Acquiror to
publish and disclose in any announcement or disclosure required by the SEC the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement; provided, that prior to any such
publication or disclosure the Company and Acquiror have provided the Stockholder
with a reasonable opportunity to review and comment upon such announcement or
disclosure, which comments the Company and Acquiror will consider in good faith.

11. Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in the Company’s capital stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Owned Shares,” “Covered Shares” and
“Lock-Up Covered Shares” shall be deemed to refer to and include such shares as
well as all such stock dividends and distributions and any securities into which
or for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

12. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by Acquiror, Merger Sub and the Stockholder.

13. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of

 

8



--------------------------------------------------------------------------------

any rights or remedies which they would otherwise have hereunder. Any agreement
on the part of a party hereto to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by such party.

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) when delivered in person; (b) when delivered after
posting in the United States mail having been sent registered or certified mail
return receipt requested, postage prepaid; (c) when delivered by FedEx or other
nationally recognized overnight delivery service; or (d) when e-mailed during
normal business hours (and otherwise as of the immediately following Business
Day), if the sender within one Business Day sends a confirming copy of such
notice by FedEx or other nationally recognized overnight delivery service,
addressed as follows:

if to the Stockholder, to it at:

[•]

[•]

[•]

Attn: [•]

E-mail: [•]

with a copy to:

[•]

[•]

[•]

Attn: [•]

E-mail: [•]

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street

Boston, MA 02110

Attn: Kevin J. Sullivan

and

Weil, Gotshal & Manges LLP

200 Crescent Court

Dallas, TX 75201

Attn: James R. Griffin

         David B. Gail

if to Acquiror, to it at:

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008

 

9



--------------------------------------------------------------------------------

Attn: Brian P. Lynch

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attn: Craig M. Garner

          Kevin C. Reyes

15. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Acquiror any direct or indirect ownership or incidence of ownership
of or with respect to the Covered Shares of the Stockholder. All rights,
ownership and economic benefits of and relating to the Covered Shares of the
Stockholder shall remain vested in and belong to the Stockholder, and Acquiror
shall have no authority to direct the Stockholder in the voting or disposition
of any of the Stockholder’s Covered Shares, except as otherwise provided herein.

16. Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement among the parties relating to the transactions contemplated
hereby and supersede any other agreements, whether written and oral, that may
have been entered into by or among any of the parties hereto relating to the
transactions contemplated hereby.

17. No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of Acquiror in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
Person other than the parties hereto any rights or remedies hereunder, including
the right to rely upon the representations and warranties set forth herein, and
the parties hereto hereby further agree that this Agreement may only be enforced
against, and any Action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the Persons expressly named as parties hereto; provided,
that the Company shall be an express third party beneficiary with respect to
Section 10.

18. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement, and all claims or causes of action based upon, arising out
of, or related to this Agreement or the transactions contemplated hereby, shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
Laws of another jurisdiction.

(b) Each party hereto irrevocably agrees that any Action based upon, arising out
of or related to this Agreement, or the transactions contemplated hereby, shall
be brought in the Court of Chancery of the State of Delaware or, if such court
declines to exercise jurisdiction, any federal court located in the State of
Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims

 

10



--------------------------------------------------------------------------------

in respect of the Action shall be heard and determined only in any such court,
and agrees not to bring any Action arising out of or relating to this Agreement
or the transactions contemplated hereby in any other court. Each party hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Action: (i) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process; (ii) that it or its
property is exempt or immune from jurisdiction of such courts or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise); and (iii) that (A) such Action in any such court is
brought in an inconvenient forum; (B) the venue of such Action is improper; and
(C) this Agreement, the transactions contemplated hereby or the subject matter
hereof, may not be enforced in or by such courts.

(c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF ANY SUCH ACTION; (II) SUCH PARTY
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 18(c).

19. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Any attempted assignment in violation of the
terms of this Section 19 shall be null and void, ab initio.

20. Enforcement. The parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the parties hereto or thereto do not fully perform their obligations
under the provisions of this Agreement (including failing to take such actions
as are required of them hereunder or thereunder to consummate this Agreement) in
accordance with their specified terms or otherwise breach such provisions. The
parties acknowledge and agree that (a) the parties shall be entitled to an
injunction, specific performance, or other equitable relief, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
without proof of damages, prior to the valid termination of this Agreement in
accordance with Section 3, this being in addition to any other remedy to which
they are entitled under this Agreement, and (b) the right of specific
enforcement is an integral part of the transactions contemplated hereby,
including the Stockholder’s obligations

 

11



--------------------------------------------------------------------------------

to vote its Covered Shares as provided in this Agreement, and without that
right, none of the parties would have entered into this Agreement. Each party
agrees that it will not oppose the specific performance of the terms and
provisions of this Agreement, or oppose the granting of specific performance and
other equitable relief on the basis that the other parties have an adequate
remedy at Law or that an award of specific performance is not an appropriate
remedy for any reason at Law or equity. The parties acknowledge and agree that
any party seeking an injunction to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in accordance
with this Section 20 shall not be required to provide any bond or other security
in connection with any such injunction.

21. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid, illegal
or unenforceable in any respect under the Laws governing this Agreement, they
shall take any actions necessary to render the remaining provisions of this
Agreement valid, legal and enforceable to the fullest extent permitted by Law
and, to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid, illegal or
unenforceable with a valid, legal and enforceable provision giving effect to the
intent of the parties.

22. Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, and
shall become effective when each party hereto has received counterparts signed
by each of the other parties (it being understood and agreed that delivery of a
signed counterpart signature page to this Agreement by facsimile transmission,
by electronic mail in portable document format (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document shall constitute valid and sufficient delivery
thereof).

23. Interpretation and Construction. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
descriptive headings used herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement. References to Sections are to Sections of this Agreement unless
otherwise specified. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. The definitions contained
in this Agreement are applicable to the masculine as well as to the feminine and
neuter genders of such term. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute and to any rules or regulations promulgated thereunder.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including such date or through and including such date, respectively.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties,

 

12



--------------------------------------------------------------------------------

and no presumption or burden of proof will arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

24. Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of the Company, and not in any other capacity, and this Agreement
shall not limit or otherwise affect the actions of any affiliate, employee or
designee of the Stockholder or any of its affiliates in his or her capacity, if
applicable, as an officer or director of the Company or any other Person.

25. Stockholder Release. The Stockholder further acknowledges and agrees as
follows:

(a) From and after (and effective upon) the Effective Time, the Stockholder, on
behalf of itself and each of its past, present and future controlled Affiliates,
parent entities, Subsidiaries, predecessors, officers, directors, members,
partners, employees, agents, representatives, successors and assigns
(collectively, the “Releasors”), hereby irrevocably and unconditionally releases
and forever discharges each of Acquiror, Merger Sub, the Company, the Surviving
Company and each of their respective past and present controlled Affiliates,
parent entities, Subsidiaries, predecessors, officers, directors, stockholders,
members, partners, employees, agents, representatives, heirs, estates,
successors and assigns (individually, a “Releasee” and, collectively, the
“Releasees”) from any and all past, present and future disputes, claims,
counter-claims, controversies, demands, rights, obligations, promises,
agreements, contracts, liabilities, debts, encumbrances, costs (including
attorneys’ fees and costs), expenses, judgments, damages, losses, Actions and
other causes of action of every kind and nature, whether direct or indirect,
known or unknown, fixed or contingent, accrued or not accrued, liquidated or
unliquidated or due or to become due, whether arising or pleaded in law or in
equity, whether based on fraud, under contract, statute, tort or otherwise
(“Claims”), which the Stockholder or any of the Releasors now have, may ever
have had in the past or may have in the future against any of the Releasees, in
each case, to the extent related to the period prior to the Effective Time and
in any way arising out of or relating to the Stockholder’s capacity as a
stockholder of the Company and/or direct or indirect ownership interest in the
Company (including in respect of rights of contribution or indemnification)
(such Claims, the “Released Claims”), including (i) the Stockholder’s ownership
or purported ownership of the Covered Securities or (ii) the Transactions,
including, without limitation, any and all Claims that the Releasors may have
against any of the Releasees with respect to any contract, agreement or other
arrangement (whether written or verbal), breach or alleged breach of fiduciary
duty or otherwise; provided, that the Released Claims shall not cover Claims
(i) arising from rights of any Releasor under or to (A) the Merger Agreement or
any ancillary agreement contemplated by the Merger Agreement (including this
Agreement), (B) any indemnification, exculpation or advancement of expenses
provisions for the benefit of directors, officers, employees or other
individuals contained in the Company Certificate of Incorporation, the Company
Bylaws, the equivalent constituent documents of any Subsidiary of the Company or
any indemnification agreement between the Company and any Releasor, (C) any
insurance policy acquired by the Company for the benefit of its directors,
managers and officers, or (D) salaries, bonuses, benefits or other compensation,
and any reimbursable expenses, in each case that are due and payable to the
Releasor in respect of services provided by the Releasor to the Company or its
Subsidiaries; (ii) that do not involve or relate directly or indirectly to the
Company or any of its controlled Affiliates or Subsidiaries; or (iii) which
cannot be waived as a matter of law (collectively, the “Unreleased Claims”). The
Stockholder (for itself and each of the Releasors)

 

13



--------------------------------------------------------------------------------

hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
claim, suit, action or proceeding of any kind against any Releasee based upon
any Claim released or purported to be released pursuant to the foregoing.

(b) It is the intention of the Releasor that this release shall be effective as
a full and final accord, satisfaction and release of all of the Claims released
or purported to be released pursuant to the foregoing. In furtherance of this
intention, Releasor hereby acknowledges and agrees that this release shall
extend to any and all such Claims, whether known or unknown, foreseeable or
unforeseeable, disclosed or undisclosed, and expressly waives and relinquishes
any right any Releasor may have under any statute or rule which may prohibit the
release of future rights or a release with respect to unknown claims.

(c) The Stockholder (i) represents, warrants and acknowledges that the
Stockholder has been fully advised by the Stockholder’s attorney of the contents
of Section 1542 of the Civil Code of the State of California, and (ii) hereby
expressly waives the benefits thereof and any rights that the Stockholder may
have thereunder. Section 1542 of the Civil Code of the State of California
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

(d) The Stockholder also hereby waives the benefits of, and any rights that the
Stockholder may have under, any statute or common law principle of similar
effect in any jurisdiction with respect to the Released Claims. The Stockholder
understands and acknowledges (for itself and each of the Releasors) that it may
discover facts different from, or in addition to, those which it knows or
believes to be true with respect to the Released Claims, and agrees that (i) it
is the intention of the Stockholder to fully, finally and forever waive, settle,
release and relinquish all such Released Claims against any Releasee (other than
Unreleased Claims), and (ii) this release shall be and remain effective in all
respects notwithstanding any subsequent discovery of different and/or additional
facts.

(e) The Stockholder represents, acknowledges and agrees that it has read this
release and understands its terms and has been given an opportunity to ask
questions of Acquiror’s or the Company’s representatives. The Stockholder
further represents that in signing this Agreement it does not rely, and has not
relied, on any representation or statement not set forth in this Agreement made
by any representative of Acquiror or anyone else with regard to the subject
matter, basis or effect of this release or otherwise.

[The remainder of this page is intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

CALLAWAY GOLF COMPANY By:  

 

  Name:   Title: 51 STEPS, INC. By:  

 

  Name:   Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

[•]   By:  

 

  Name:   Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Stockholder

 

Company
Common
Stock

 

Company
Series A-1
Preferred
Stock

 

Company
Series A-2
Preferred
Stock

 

Company
Series B
Preferred
Stock

 

Company
Series C-1
Preferred
Stock

 

Company
Series C-2
Preferred
Stock

 

Company
Series E
Preferred
Stock

 

Company
Series F
Preferred
Stock

 

Company
Series G
Preferred
Stock

 

Company
Series H
Preferred
Stock



--------------------------------------------------------------------------------

Exhibit A

WRITTEN CONSENT

IN LIEU OF A

MEETING OF STOCKHOLDERS

OF

TOPGOLF INTERNATIONAL, INC.

 

 

[•], 2020

 

 

The undersigned (the “Stockholder”), being the holder of shares of [common
stock] [and] [Series [•] preferred stock] of Topgolf International, Inc., a
Delaware corporation, (the “Company”), acting pursuant to Section 228(a) and
Section 251 of the General Corporation Law of the State of Delaware (the
“DGCL”), does hereby irrevocably consent to the adoption of the following
resolutions in lieu of a meeting with respect to [all of the shares of [common
stock] [and] [Series [•] preferred stock] of the Company held by the
Stockholder][only a number of shares of [common stock] [and] [Series [•]
preferred stock] of the Company held by the Stockholder equal to [•]% of the
issued and outstanding shares of common stock of the Company (on an “as
converted basis”)], effective as of the date set forth opposite the
Stockholder’s name on the signature page hereto:

MERGER AGREEMENT

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of October 27, 2020 (the “Merger Agreement”), by and among the Company, Callaway
Golf Company, a Delaware corporation (“Acquiror”) and 51 Steps, Inc., a Delaware
corporation (“Merger Sub”), a copy of which has been provided to the undersigned
Stockholder (capitalized terms used herein without definition shall have the
respective meaning ascribed to them in the Merger Agreement);

WHEREAS, pursuant to the Merger Agreement, Merger Sub will be merged with and
into the Company (the “Merger”), with the Company continuing as the surviving
corporation of the Merger, upon the terms and subject to the conditions set
forth in the Merger Agreement;

WHEREAS, the Board of Directors of the Company has (i) determined that it is in
the best interests of the Company and its stockholders, and declared it
advisable, to enter into the Merger Agreement and to consummate the transactions
contemplated thereby, including the Merger, (ii) approved the Merger Agreement
and the execution, delivery and performance thereof and the consummation of the
Transactions, including the Merger, upon the terms and subject to the conditions
set forth in the Merger Agreement, and (iii) subject to Section 8.03 of the
Merger Agreement, recommended the adoption of the Merger Agreement and the
approval of the Transactions, including the Merger, by the holders of the shares
of the Company Stock, upon the terms and subject to the conditions set forth
therein;



--------------------------------------------------------------------------------

WHEREAS, (i) the affirmative vote in favor of the adoption of the Merger
Agreement by a majority of the votes entitled to be cast thereon by the
stockholders of the Company is required pursuant to Section 251 of the DGCL, and
(ii) the affirmative vote in favor of the adoption of the Merger Agreement by
the holders of 60% of the outstanding shares of Preferred Stock (as such term is
defined in the Fifth Amended and Restated Certificate of Incorporation of the
Company, dated as of September 18, 2020 (the “Charter”) of the Company is
required pursuant to Section B.3.2(b) of the Charter, upon the terms and subject
to the conditions set forth in the Merger Agreement; now, therefore, be it

RESOLVED, that the Merger Agreement and the Transactions, including the Merger,
are hereby adopted and approved in all respects, and the undersigned Stockholder
hereby votes [all of the shares of [common stock] [and] [Series [•] preferred
stock] of the Company held by the Stockholder][only a number of shares of
[common stock] [and] [Series [•] preferred stock] of the Company held by the
Stockholder equal to (i) [•]% of the issued and outstanding shares of common
stock and preferred stock of the Company (on an “as converted basis”), being
considered as its own class, and (ii) [•]% of the issued and outstanding shares
of preferred stock of the Company (on an “as converted basis”), being considered
as its own class] in favor of the adoption and approval of the Merger Agreement
and the Transactions, including the Merger; and

FURTHER RESOLVED, that the undersigned Stockholder hereby waives any and all
irregularities of notice, with respect to the time and place of meeting, and
consents to the transaction of all business represented by this written consent.

[Remainder of page intentionally left blank.

Signature page follows.]

 

2